Title: From John Adams to Charles Carroll, 16 November 1824
From: Adams, John
To: Carroll, Charles



Dear Sir
Quincy November 16th. 1824

The bearer of this letter is a gentleman of eminent literary character in this State & as a Professor in our University at Cambridge. His manners and graces have recommended him to all who have been acquainted with him I believe. I know of no exception. He and his lady are desirous of seeing all the great men of the south and I am sure it will gratify both him and his wife to carry a letter to Mr Carrol of Carrolton who is one of the most respectable among them.
What delightful security, tranquility and serenity we enjoy. Did you expect this country would grow as it has done in 74? I am frequently asked this question, and my answer is, I did expect it in 74 and 54 too. In one respect I expected it in a much greater degree. I expected, before this time, an arm of defence which would have protected us in greater security than we enjoy now. I expected we should have had an arm of defence which would have protected us in consisting of 50 ships of the line at least, and perhaps more, and I think that our country has discovered less judgment and sagacity in neglecting this power than any thing she has done since she was herself. But what folly it is for a man in his ninetieth year to be prating about ships. With great veneration to you & respect to your family I have the honour to be your / friend of half a century
John Adams